Citation Nr: 1741718	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-21 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2017, the Veteran testified at a Board videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon financial hardship.  38 C.F.R. 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss resulting from a disease or injury incurred in or aggravated by active service. 

2.  The Veteran's tinnitus is proximately due to or the result of his service-connected bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss, have been met. 38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A. Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic diseases such as sensorineural hearing loss and tinnitus are shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) proximately due to or the result of; or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R. § 3.310 (b).

B. Analysis

The Veteran contends that his current hearing loss and tinnitus were caused by noise exposure during his military service.  Specifically, the Veteran contends he was exposed to heavy gunfire and small-arms fire, without hearing protection, while in service.  In this regard, his DD-214 indicates that during his active duty in the U.S. Army, he served as an infantryman.

1.  Bilateral Hearing Loss 

At the outset, the Board finds the Veteran's bilateral hearing loss meets the requirements of impaired hearing under VA regulations.  The Veteran's auditory thresholds in his right ear are as follows: 20 decibels at 500 Hz, 20 decibels at 1000 Hz, 30 decibels at 2000 Hz, 30 decibels at 3000 Hz, and 30 decibels at 4000 Hz.  The Veteran's auditory thresholds in his left ear are as follows: 15 decibels at 500 Hz, 20 decibels at 1000 Hz, 30 decibels at 2000 Hz, 35 decibels at 3000 Hz, and 35 decibels at 4000 Hz.  See January 2013 VA audiological examination.  Thus, as the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater, the Veteran's bilateral hearing loss meets the requirements for impaired hearing, and the Veteran has satisfied the first element of a current disability.

In terms of whether the Veteran has in-service noise exposure, and whether such in-service noise exposure is related to his current hearing loss, the Board finds the evidence is in equipoise for the reasons discussed below.

The Veteran was first afforded a VA audiological examination in January 2013.  As discussed above, based on the Veteran's auditory thresholds, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner opined that based on the Veteran's significant noise exposure to loud explosions, machinery, and gunfire during military service as an infantryman, it is at least as likely as not that the Veteran's current hearing loss was caused by or a result of an event in his military service.  

In May 2013, another VA examiner provided a conflicting medical opinion.  In this opinion, the VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not related to his military service.  The rationale provided was that the Veteran's enlistment examination shows normal hearing.  Also, the VA examiner pointed to what she referred to as an undated separation examination report, which shows normal hearing bilaterally.  However, the Board notes that this separation examination report, which appears to be a part of the January 1979 separation examination report, does not appear to include any audiometric findings for either the left or right ear.  

Lastly, in a June 26, 2017 San Bruno primary care return visit medical note, Dr. E. stated that the Veteran's hearing loss is at least as likely as not caused by his military service.  See June 26, 2017 VA San Francisco Medical Center treatment records.  Furthermore, Dr. E. also submitted a June 26, 2017 letter, in which Dr. E. again opined that due to the Veteran's exposure to a lot of loud noises during his military service, his current hearing loss is at least as likely as not related to his military service.  

Based on the foregoing, the Board finds that the January 2013 VA examiner's opinion, in conjunction with Dr. E.'s June 2017 medical opinion, which both link the Veteran's current hearing loss to his military service, support a finding that the Veteran's current bilateral hearing loss was at least as likely as not related to his military service. 

The Board acknowledges, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral hearing loss is warranted. 


B.  Tinnitus

In regards to the Veteran's tinnitus claim, the Veteran contends that he has suffered ringing in his ears since 1977, and attributes his tinnitus to his in-service noise exposure.  During his June 2017 hearing testimony, the Veteran testified that he did report the ringing in his ears to his superior during service.  

In the January 2013 VA examination report, the VA examiner opined that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom of hearing loss.  

In May 2013, another VA examiner provided a conflicting medical opinion.  In this opinion, the VA examiner noted that the Veteran did not report tinnitus during service, nor was there a shift in hearing consistent with service.  Ultimately concluding that the Veteran's reported tinnitus is less likely than not caused by or a result of an event in military service.

With all evidence being considered, the Board finds that the January 2013 VA examiner's opinion, in conjunction with the Veteran's subjective lay statements that he experienced ringing in his ears, support a finding of service connection on a secondary service connection basis for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for tinnitus on a secondary service connection basis is warranted.





	(CONTINUED ON NEXT PAGE)




ORDER


Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss, is granted.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


